Citation Nr: 0523155	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for epilepsy.  

3.  Entitlement to service connection for Arnold-Chiari 
malformation.  

4.  Entitlement to service connection for migraines.  

5.  Entitlement to service connection for a right knee 
disability, asserted to be secondary to the service-connected 
chondromalacia of the left patella.  


REPRESENTATION

Appellant represented by:	To Be Clarified



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1986 
to October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Winston-Salem, 
North Carolina.  Specifically, by a March 2001 decision, the 
RO denied the issues of entitlement to service connection for 
a psychiatric disorder, epilepsy, Arnold-Chiari malformation, 
and migraines.  Additionally, by a December 2001 
determination, the RO denied the claim for service connection 
for a right knee disability.  

Following receipt of notification of the March 2001 and 
December 2001 rating actions, the veteran perfected a timely 
appeal with respect to the denial of her service connection 
claims.  During the current appeal, and specifically in 
January 2004, the veteran's claims folder was transferred 
from the RO in Winston-Salem, North Carolina, to the RO in 
Columbia, South Carolina, due to a change in her address.  

Further review of the claims folder indicates that, by a July 
2003 rating action, the RO in Winston-Salem, North Carolina, 
granted service connection for chondromalacia of the left 
patella and awarded a compensable evaluation of 10 percent, 
effective from March 2001, for this disability.  Thereafter, 
at the personal hearing conducted at the RO before the 
undersigned Acting Veterans Law Judge in March 2005, the 
veteran raised the issue of entitlement to a rating greater 
than 10 percent for her service-connected left knee 
disability.  Also, the veteran raised the issue of 
entitlement to service connection for a back disorder on a 
secondary basis.  Hearing transcript (T.) at 8-10, 13.  These 
claims are not inextricably intertwined with the current 
appeal and are, therefore, referred to the RO for appropriate 
action.  

On the date of the hearing, the veteran submitted additional 
medical evidence, along with a signed waiver of review by the 
agency of original jurisdiction.

The issues of entitlement to service connection for migraines 
and for a right knee disability will be addressed in the 
REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

The transcript of the March 2005 personal hearing reflects 
the veteran's desire to withdraw her appeal of her claims for 
service connection for a psychiatric disorder, epilepsy, and 
Arnold-Chiari malformation.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for a 
psychiatric disorder, epilepsy, and Arnold-Chiari 
malformation, by the veteran have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected a timely appeal of the March 2001 
rating decision that denied her claim of entitlement to 
service connection for a psychiatric disorder, epilepsy, and 
Arnold-Chiari malformation.  38 C.F.R. § 20.200 (2004).  
Thereafter, at the March 2005 personal hearing, the veteran 
expressed her desire to withdraw these claims from appellate 
review.  T. at 2.  The testimony presented at the personal 
hearing was transcribed into written format.  

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2004).  The 
transcript of the March 2005 personal hearing contains the 
veteran's clear desire to withdraw from appellate review her 
claims for service connection for a psychiatric disorder, 
epilepsy, and Arnold-Chiari malformation.  Thus, as the 
veteran has withdrawn these issues, there remains no 
allegations of error of fact or law for appellate 
consideration concerning these claims.  The Board does not 
have jurisdiction to review these service connection issues, 
and they are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 
2002).  


ORDER

The claim for service connection for a psychiatric disorder 
is dismissed.  

The claim for service connection for epilepsy is dismissed.  

The claim for service connection for Arnold-Chiari 
malformation is dismissed.  


REMAND

During the current appeal, there was a recent and substantial 
change in the law.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his or 
her claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  See also, Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

A review of the claims folder in the present case indicates 
that VA has not satisfied the notification requirements of 
the VCAA with regard to the veteran's claims for service 
connection for a right knee disability, asserted to be 
secondary to the service-connected chondromalacia of the left 
patella, and for her claim for service connection for 
migraines.  On remand, therefore, the RO should provide such 
notice to the veteran.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, the Board notes that the veteran's claims 
folder includes a VA Form 21-22, Appointment Of Veterans 
Service Organization As Claimant's Representative 
(Form 21-22) which reflect the appointment of the North 
Carolina Department of Veterans Affairs as her 
representative.  The effective date of this appointment was 
May 2000, when the veteran had resided in North Carolina and 
her claims folder was located at the RO in Winston-Salem, 
North Carolina.  Subsequently, however, as the Board has 
noted in this decision, the veteran's claims folder was 
transferred to the RO in Columbia, South Carolina due to a 
change in her address.  Also, at the March 2005 personal 
hearing, the veteran was representative by The American 
Legion.  Importantly, however, a Form 21-22 effectuating the 
appointment of The American Legion as the veteran's 
representative is not included in her claims folder.  On 
remand, therefore, the veteran should be given the 
opportunity to clarify her representation.  

Also at the March 2005 personal hearing, the veteran 
testified that she has received treatment for her headaches 
and right knee problems at the Moncrief Army Hospital and at 
the Washington State Madigan Army Hospital.  T. at 5-7, 
11-12, 15.  Records from the Madigan Army Hospital dated 
through October 2002 have been obtained and associated with 
the veteran's claims folder.  Importantly, however, no more 
recent records of treatment that the veteran has received at 
this medical facility have been procured and associated with 
the veteran's claims folder.  Furthermore, at the March 2005 
personal hearing, the veteran submitted some records of 
treatment that she has received at the Moncrief Army 
Hospital.  Importantly, however, it is uncertain whether all 
of the records of treatment that the veteran has received at 
this Army medical facility have been obtained and associated 
with her claims folder.  

Included in the claims folder is a copy of a July 2000 Social 
Security Administration (SSA) decision awarding disability 
benefits to the veteran.  One of the veteran's disabilities 
considered in the grant of SSA benefits is her migraine 
disorder.  Importantly, however, the medical records used in 
support of this SSA award are not contained in the veteran's 
claims folder.  

Further review of the claims folder indicates that, in 
February 2003, the veteran underwent a VA examination of her 
left knee.  Importantly, however, she has not been accorded a 
pertinent VA examination of her right knee.  Such an 
evaluation is necessary in light of the veteran's recent 
assertions that the service-connected chondromalacia of her 
left patella has caused her to develop a right knee disorder.  
See, e.g., T. at 14.  On remand, therefore, the veteran 
should be accorded a pertinent VA examination to determine 
the nature, extent, and etiology of any right knee disability 
that she may have.  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Also, the veteran should be given the 
opportunity to clarify her 
representation.  Specifically, she should 
be furnished a Form 21-22 to appointment 
a veterans service organization as her 
representative if she so desires.  

2.  With regard to the issues of 
entitlement to service connection for 
migraines and for a right knee 
disability, asserted to be secondary to 
the service-connected chondromalacia of 
the left patella, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the VCAA are fully complied 
with and satisfied.  Specifically, the RO 
should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
these claims; 

(b) Notify the veteran of the information 
and evidence that she is responsible for 
providing with regard to these issues;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to these service connection claims.  

3.  In addition, the RO should procure 
copies of all available and relevant 
records of headache and right knee 
treatment that the veteran has received 
at the Moncrief Army Hospital since her 
separation from active military duty in 
October 1990 and at the Washington State 
Madigan Army Hospital since October 2002.  
In this regard, the Board notes that the 
veteran receives treatment at these Army 
medical facilities as a dependent of her 
husband who currently serves in the 
military.  See, e.g., T. at 12.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  If any or all of these 
records are unavailable, the RO should 
explain this to the veteran in writing.

4.  The RO should also obtain copies of 
the medical records used in support of 
July 2000 SSA decision granting 
disability benefits to the veteran.  All 
available documents should be associated 
with the veteran's claims folder.  If any 
or all of these records are unavailable, 
the RO should explain this to the veteran 
in writing.

5.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
right knee disability that she may have.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

?	All pertinent pathology, which is 
found on examination, should be 
noted in the report of the 
evaluation.  The examiner should 
express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed right 
knee disability found on examination 
is caused or aggravated by the 
service-connected chondromalacia of 
the left patella.  If aggravated, 
the examiner should specify what 
measurable degree of current right 
knee disability represents a 
permanent increase caused by the 
service-connected chondromalacia of 
the left patella.  A complete 
explanation for any conclusions 
reached would be helpful in 
adjudicating the claim.  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for migraines and for a right 
knee disability, asserted to be secondary 
to the service-connected chondromalacia 
of the left patella.  If the decision 
remains in any way adverse to the 
veteran, she (and her representative, if 
any) should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claims.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


